         Case 1:19-cv-11157-LTS Document 1 Filed 05/21/19 Page 1 of 17



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


CAPITAL CROSSING SERVICING
COMPANY LLC,
                                                   Case No.
                             Plaintiff,

                      v.                           COMPLAINT

MAPFRE PRAICO INSURANCE                            JURY TRIAL DEMANDED
COMPANY,

                             Defendant.


                                I.        INTRODUCTION

              1.      This action arises out of the failure and refusal of MAPFRE Praico

Insurance Company (“MAPFRE”) to honor its obligations pursuant to an insurance policy (the

“Policy”) it sold to Plaintiff Capital Crossing Servicing Company LLC (“Capital Crossing”) in

connection with substantial damages sustained by properties in Puerto Rico, insured under the

Policy, when Hurricane Maria hit the island in September 2017.

              2.      Capital Crossing submitted claims for 228 insured locations. Now, over a

year after most of those claims were submitted, MAPFRE has made no payment whatsoever on

almost half of them. To the extent MAPFRE has made payments, the majority were long after

the claims were submitted and well below the amount owed on the submitted claims.

              3.      The submitted claims have valued losses in excess of $39,600,000.00.

MAPFRE’s total accepted payment (to date) for these claims barely exceeds $2,607,462.62.

              4.      Not only has MAPFRE failed and refused to make reasonable and timely

payments, the checks it has issued were designated as full and final payments for the loss

locations in question, even though they represent just a small fraction of the amount claimed and

                                               1
           Case 1:19-cv-11157-LTS Document 1 Filed 05/21/19 Page 2 of 17



owed. MAPFRE refuses to agree that Capital Crossing may cash the checks without prejudicing

its right to pursue the balance owed on the claims for which payment is being made. Due to

MAPFRE’s bad faith conduct of considering the payment of certain undisputed amounts a

release of other covered claims, many of the “payments” made by MAPFRE are illusory because

Capital Crossing cannot cash the checks without risking the forfeiture of most of the claimed

amount to which Capital Crossing is entitled.

                 5.    MAPFRE has offered no satisfactory explanation or justification for its

conduct in handling Capital Crossing’s claims.

                 6.    Capital Crossing seeks all general, special, consequential, and punitive

damages, attorneys’ fees, pre- and post-judgment interest, and all penalties to which it is entitled

under statute and civil and common law, including relief for MAPFRE’s breach of contract and

violations of Mass. Gen. Laws c. 93A, Mass. Gen. Laws c. 176D, P.R. Laws Ann. tit. 26, § 2702,

P.R. Laws Ann. tit. 26, § 2716a, and the implied covenant of good faith and fair dealing implicit

in the Policy.

                           II.     JURISDICTION AND VENUE

                 7.    This Court has original jurisdiction over the claims in this Complaint

pursuant to 28 U.S.C. §1332(a)(1) as the amount in controversy exceeds $75,000.00 exclusive of

interest and is between citizens of different states.

                 8.    Venue is proper in this district pursuant to 28 U.S.C. §1391(a)(2) as a

substantial part of the events or omissions giving rise to the claims set forth herein occurred in

this district.

                 9.    This Court has jurisdiction over MAPFRE pursuant to Mass. Gen. Laws c.

223A, § 3(a), (b), and (d), as Capital Crossing’s claims arise from MAPFRE transacting business



                                                   2
           Case 1:19-cv-11157-LTS Document 1 Filed 05/21/19 Page 3 of 17



and contracting to supply insurance in this Commonwealth and MAPFRE causing tortious injury

in this Commonwealth.

                                  III.     THE PARTIES

               10.    Plaintiff Capital Crossing is a Delaware limited liability company with its

principal place of business at 100 Summer Street, Suite 1150, Boston, Massachusetts 02110.

Capital Crossing is a servicer of commercial real estate and commercial loans.

               11.    Defendant MAPFRE is a Puerto Rico corporation with its principal place

of business at 297 Calle Cesar Gonazlez, San Juan, Puerto Rico 00918-1739. MAPFRE is an

insurance company which conducts business in this Commonwealth and judicial District.

                                         IV.   FACTS

               12.    MAPFRE sold the Policy to Capital Crossing for the period of

February 20, 2017 to February 20, 2018. A true and accurate copy of the Policy (Policy No. 54-

CP-200005675-0) is attached hereto as Exhibit A.

               13.     Capital Crossing participated in the negotiation of the policy from, and

the Policy was delivered to, its headquarters in Boston, Massachusetts. Furthermore, payments

under the Policy are delivered and made payable to Capital Crossing.

               14.    The Policy provides insurance coverage for property damage to real estate

caused by various perils.

               15.    On or about September 20, 2017, Hurricane Maria made a direct hit on

Puerto Rico and caused devastating damage to properties insured under the Policy.

               16.    Although conditions on the island were very difficult, Capital Crossing

provided prompt notice of its losses and began assembling information to support its claim

amounts.



                                                3
            Case 1:19-cv-11157-LTS Document 1 Filed 05/21/19 Page 4 of 17



                17.    Capital Crossing paid all premiums due and owing to MAPFRE pursuant

to the Policy, timely reported the losses caused by Hurricane Maria, and has otherwise complied

with all conditions of the Policy.

                18.    After Hurricane Maria, Capital Crossing engaged an independent claims-

adjuster to investigate the Puerto Rico properties and generate detailed loss estimates for each

location.

                19.    To date, Capital Crossing has submitted 228 claims to MAPFRE and,

despite valued losses in excess of $39,600,000.00, MAPFRE’s accepted payments barely exceed

$2,607,462.62. A true and accurate copy of a list of these 228 claims is attached hereto as

Exhibit B.

            Capital Crossing’s Spring 2018 Claims Submissions (March – May 2018)

                20.    Most of Capital Crossing’s claims, representing most of its covered losses,

were submitted to MAPFRE in the Spring of 2018.

                21.    The Spring 2018 claims include 127 claims for a total claim amount of

$31,362,415.37, which is more than three-quarters of the entire claim amount.

                22.    The Spring 2018 claims included sixteen of the twenty largest claims

submitted by Capital Crossing.

                23.    Of the $31,362,415.37 amount owed for the Spring 2018 claims, Capital

Crossing has accepted checks from MAPFRE, amounting to $2,607,462.62, for only twenty-one

of the 127 claims. MAPFRE has made no payment whatsoever on eighty-three of these claims

and unsatisfactory payment on twenty-three claims, for a total of $1,119,488.81.            These

payments were not only insufficient, but they were belated having been sent more than a year

after the Spring 2018 claims were submitted.



                                                4
          Case 1:19-cv-11157-LTS Document 1 Filed 05/21/19 Page 5 of 17



        Capital Crossing’s Summer 2018 Claims Submissions (June – August 2018)

               24.     In the Summer of 2018, Capital Crossing submitted an additional forty-

seven claims for a total amount of $3,260,918.80. Of that amount, Capital Crossing has accepted

checks amounting to $199,184.14 for nine of the forty-seven claims. MAPFRE has made no

payment whatsoever on thirty of the Summer 2018 claims and unsatisfactory payment on eight

of the Summer 2018 claims for a total of $184,728.69.              These payments were not only

insufficient, but they were belated having been sent more than eight months after the Summer

2018 claims were submitted.

      Capital Crossing’s Fall 2018 Claims Submissions (September – December 2018)

               25.     In the Fall of 2018, Capital Crossing submitted an additional fifty-two

claims for a total claim of $5,062,461.49. Of that amount, Capital Crossing has accepted checks

amounting to $1,344,048.85 for two of the fifty-two claims. MAPFRE has made no payment

whatsoever on thirty-two of the Fall 2018 claims and unsatisfactory payments on eighteen of the

Fall 2018 claims for a total of $354,539.07. These payments were not only insufficient, but they

were belated having been sent more than four months after they were submitted.

      MAPFRE’s Untimely Assignment and Frequent Switching of Claims-Handlers

               26.     Throughout        the   claims-handling   process,   MAPFRE   has   caused

unnecessary delays with its untimely assignment and switching of claims-handlers.

               27.     MAPFRE failed to assign a claims-handler until several months after

Hurricane Maria devastated the properties insured under the Policy.

               28.     Once a claims-handler was assigned, MAPFRE periodically switched

claims-handlers, significantly delaying the claims-handling process. Capital Crossing is now

dealing with its third claims-handler.



                                                    5
           Case 1:19-cv-11157-LTS Document 1 Filed 05/21/19 Page 6 of 17



               29.      Each replacement in claims-handler has been accompanied by delays

while the newly assigned individual becomes familiar with the relevant facts, frequently

duplicating work already performed by the previous claims-handler(s).

               30.      MAPFRE has offered no explanation for the carousel of claims-handlers

assigned to Capital Crossing’s claims, which has substantially delayed the claims-handling

process.

                     Delayed and Inadequate Responses to Capital Crossing

               31.      Once engaged, claims-handlers for MAPFRE have been extremely slow to

respond to inquiries from Capital Crossing.

               32.      Frequently, multiple e-mails have to be sent by Capital Crossing before a

claims-handler responds.

               33.      Even then, when a response does come, it is often terse and inadequate, or

requests information that has already been provided.

               34.      MAPFRE has failed to assign claim numbers to more than 100 of Capital

Crossing’s claim locations.

               35.      MAPFRE has delayed inspecting Capital Crossing’s insured properties

and has misstated the number of joint inspections of these properties.

               36.      This conduct has compounded MAPFRE’s extreme delay in handling and

resolving this claim.

               37.      Not only has MAPFRE delayed Capital Crossing’s claims process, it has

also failed to make payments it promised on certain locations.




                                                 6
          Case 1:19-cv-11157-LTS Document 1 Filed 05/21/19 Page 7 of 17



               38.     For example, MAPFRE promised Capital Crossing it would deliver checks

totaling in excess of $3,000,000.00 back in November 2018. It has to date not paid those

amounts, and recently stated that it never actually promised checks.

               39.      MAPFRE has improperly asserted that it has a right to place already

settled claims in a “reconsideration” process.       This process supposedly involves MAPFRE

reevaluating its previously proposed settlement amounts and could result in MAPFRE claiming

that it owes Capital Crossing even less than its current inadequate payment amounts.

                         MAPFRE’s “Late-Reporting” Claims Defense

               40.     In a meeting on December 12, 2018, nearly eight months after Capital

Crossing submitted its first claim, MAPFRE for the first time contended that Capital Crossing

failed to timely report certain property locations to be covered under the Policy.

               41.     MAPFRE has improperly contended that certain properties were not

insured under the Policy at the time Hurricane Maria hit on September 20, 2017.

               42.     Under the terms of the Policy, properties insured under the Policy are

reported to MAPFRE at the beginning of a month, and are insured under the Policy effective as

of the first day of the prior month.

               43.     Notwithstanding MAPFRE’s improper assertion, Capital Crossing did, in

early October, report to MAPFRE additional properties that were insured under the Policy for the

month of September 2017. MAPFRE issued and Capital Crossing paid the invoice which

showed that the properties were covered under the Policy effective September 1, 2017.

               44.     Not coincidentally, Capital Crossing’s twenty largest claims are among

those for which MAPFRE improperly raises its supposed “Late-Reporting” defense.




                                                 7
          Case 1:19-cv-11157-LTS Document 1 Filed 05/21/19 Page 8 of 17



               45.     MAPFRE has even paid on claims that are supposedly subject to this

defense, further demonstrating its lack of merit.

               46.     MAPFRE has provided no facts to support its allegations that Capital

Crossing failed to timely report certain of the insured locations, and the evidence completely

refutes this supposed defense.

               47.     As recently as April 2019, Capital Crossing sent information to MAPFRE

demonstrating and explaining that this defense has no merit.

               48.     The endorsements to the Policy, together with Capital Crossing’s reporting

of the properties, show unequivocally that all locations that suffered damage caused by

Hurricane Maria were properly and timely reported and covered under the Policy.

               49.     MAPFRE’s “late-reporting” coverage defense is meritless.

                 MAPFRE’s Response to Capital Crossing’s Demand Letter

               50.     On April 5, 2019, Capital Crossing sent a letter requesting certain

assurances from MAPFRE, specifically that MAPFRE:

                       (i)       assign a single claims-handler for the remaining duration of
                                 Capital Crossing’s claims-handling process;

                       (ii)      withdraw its “Late-Reporting” coverage defense;

                       (iii)     issue checks for fully adjusted and agreed upon amounts for certain
                                 claims;

                       (iv)      immediately provide full and unconditional agreement that Capital
                                 Crossing can cash checks issued by MAPFRE without prejudice to
                                 Capital Crossing’s continued dispute of the amount of covered
                                 losses underlying those claims;

                       (v)       process and finalize all pending “reconsiderations” within fourteen
                                 days; and

                       (vi)      immediately pay Capital Crossing’s first, second, and third claims
                                 submissions, which have now been pending for more than a year.


                                                    8
          Case 1:19-cv-11157-LTS Document 1 Filed 05/21/19 Page 9 of 17




                51.    On April 22, 2019, MAPFRE responded to Capital Crossing’s April 5,

2019 letter only to say it needed an additional ten days to provide a substantive response.

                52.    MAPFRE’s substantive response came on May 2, 2019, nearly a month

after Capital Crossing’s letter, and was wholly inadequate. For its response, MAPFRE only

agreed to assign a single claims-handler for the duration of its handling of Capital Crossing’s

claim. It otherwise rejected all of Capital Crossing’s requests.

                53.    Of particular note is MAPFRE’s position regarding the effect of Capital

Crossing cashing the checks delivered by MAPFRE. In its May 2, 2019 letter, MAPFRE

asserted that Capital Crossing’s cashing of checks would constitute final resolution of those

claims and preclude Capital Crossing from seeking the full loss amount of Capital Crossing’s

claim.    MAPFRE would concede only that cashing the checks would not prevent Capital

Crossing from asking MAPFRE to reconsider the amount of the payments. Thus, MAPFRE

offered no assurance whatsoever that the checks could be cashed without prejudice to Capital

Crossing pursuing its legal rights to the additional amounts owed.

                54.    MAPFRE’s May 2, 2019 response exemplifies the bad faith tactics used

by MAPFRE throughout the claims-handling process. The timeline for resolution and payment

of Capital Crossing’s claims remains completely unclear more than eighteen months after

Hurricane Maria devastated Capital Crossing’s properties.

                                           COUNT I
                                     Declaratory Judgment

                55.    Capital Crossing repeats and realleges paragraphs 1 through 54, as if fully

set forth herein.

                56.    Capital Crossing’s insured properties have sustained significant damages

as a result of Hurricane Maria.

                                                 9
         Case 1:19-cv-11157-LTS Document 1 Filed 05/21/19 Page 10 of 17



               57.    Capital Crossing submitted claims pursuant to the Policy to MAPFRE,

including detailed loss estimates, showing that Capital Crossing has suffered insured losses in

excess of $39,600,000.00.

               58.    Under the terms of the Policy and the implied covenant of good faith and

fair dealing, MAPFRE may not unreasonably refuse to pay for losses insured by the Policy.

               59.    Capital Crossing repeatedly has demanded that MAPFRE deliver payment

for certain of Capital Crossing’s claims in the amount of the loss estimates submitted with

Capital Crossing’s claims.

               60.    MAPFRE has refused to issue payment on covered claims and also has

improperly denied that certain of Capital Crossing’s claims are covered by the Policy, asserting a

demonstrably false “Late-Reporting” defense.

               61.    Capital Crossing has demanded that MAPFRE withdraw its meritless

“Late-Reporting” defense and MAPFRE has refused to do so.

               62.    Capital Crossing has demanded that MAPFRE deliver payment for

mutually agreed upon settlement amounts for certain of Capital Crossing’s claims.

               63.    MAPFRE improperly has refused to deliver payment of the mutually

agreed upon settlement amounts for certain of Capital Crossing’s claims and has denied that it is

obligated to do so.

               64.    MAPFRE improperly has refused to acknowledge that Capital Crossing

can cash checks for undisputed amounts without forfeiting or prejudicing its rights to seek

additional amounts owed under the Policy.

               65.    Accordingly, an actual controversy exists as to MAPFRE’s liability to

Capital Crossing pursuant to the Policy.



                                               10
          Case 1:19-cv-11157-LTS Document 1 Filed 05/21/19 Page 11 of 17



                66.   Capital Crossing is entitled to a judgment against MAPFRE declaring that

MAPFRE is liable to Capital Crossing for the full amount of Capital Crossing’s submitted and

unsettled claims.

                67.   Capital Crossing is further entitled to a judgment against MAPFRE

declaring that MAPFRE is obligated to deliver payment to Capital Crossing of all mutually

agreed upon payments for claims under the Policy.

                68.   Additionally, Capital Crossing is entitled to a judgment against MAPFRE

declaring that Capital Crossing can cash checks for undisputed amounts without forfeiting or

prejudicing its rights to seek additional amounts owed under the Policy.

                                           COUNT II
                                       Breach of Contract

                69.   Capital Crossing repeats and realleges paragraphs 1 through 68, as if fully

set forth herein.

                70.   The Policy is, and at all times relevant to this dispute was, a valid and

binding contract between Capital Crossing and MAPFRE.

                71.   Capital Crossing has performed all of its duties consistent with the terms

and conditions of the Policy and has paid all premiums.

                72.   MAPFRE breached its contractual obligations under the Policy by failing

to honor its terms and refusing to pay the vast majority of Capital Crossing’s claims.

                73.   As a result of MAPFRE’s breach, Capital Crossing has suffered direct and

consequential damages, including costs and attorneys’ fees in an amount to be determined at

trial.




                                                11
          Case 1:19-cv-11157-LTS Document 1 Filed 05/21/19 Page 12 of 17



                                         COUNT III
                            Violation of Chapters 93A and 176D

                74.   Capital Crossing repeats and realleges paragraphs 1 through 73, as if fully

set forth herein.

                75.   Capital Crossing is a commercial entity engaged in trade or commerce

within the meaning of Mass. Gen. Laws c. 93A and thus is entitled to proceed under Mass. Gen.

Laws c. 93A § 11.

                76.   MAPFRE is engaged in trade or commerce within the meaning of Mass.

Gen. Laws c. 93A.

                77.   MAPFRE has committed unfair and deceptive trade practices by, inter

alia:

                      a.     failing to promptly, fairly, and equitably effectuate payment of
                             Capital Crossing’s claims, in which liability has become
                             reasonably clear;

                      b.     taking months to assign a claims-handler to Capital Crossing’s
                             claims and then repeatedly changing claims-handlers, substantially
                             delaying the claims-handling process, with no explanation for
                             doing so;

                      c.     failing to assign claim numbers to more than 100 of Capital
                             Crossing’s claim locations;

                      d.     delaying inspection of Capital Crossing’s insured properties and
                             misstating the number of joint inspections of these properties;

                      e.     withholding checks which MAPFRE promised to deliver to Capital
                             Crossing in amounts which MAPFRE and Capital Crossing had
                             mutually agreed upon to settle claims submitted by Capital
                             Crossing;

                      f.     raising a demonstrably false “Late-Reporting” defense and doing
                             so nearly eight months after Capital Crossing first submitted
                             claims; and

                      g.     offering unreasonably low settlement amounts for Capital
                             Crossing’s claims and then threatening to rescind even those


                                               12
         Case 1:19-cv-11157-LTS Document 1 Filed 05/21/19 Page 13 of 17



                             settlement amounts to engage in a “reconsideration” process which
                             continues to delay the claims-handling process.

              78.     Further evidencing MAPFRE’s unfair and deceptive trade practices,

MAPFRE has violated Mass. Gen. Laws c. 176D § 3 by, inter alia:

                      a.     misrepresenting pertinent facts and insurance policy provisions
                             relating to the coverage at issue;

                      b.     failing to acknowledge and respond reasonably promptly to claims
                             under the Policy and to communications from Capital Crossing
                             regarding such claims;

                      c.     failing to affirm or deny coverage of Capital Crossing’s claims
                             within a reasonable time after Capital Crossing submitted its
                             claims;

                      d.     forcing Capital Crossing to initiate litigation to recover amounts
                             due under the Policy by offering Capital Crossing substantially less
                             than the amount of Capital Crossing’s covered claims under the
                             Policy;

                      e.     failing to adopt and implement reasonable standards for the prompt
                             investigation of claims under the Policy;

                      f.     refusing to pay claims without conducting a reasonable
                             investigation based on all available information;

                      g.     failing to promptly, fairly, and equitably effectuate payment of
                             Capital Crossing’s claims, in which liability has become
                             reasonably clear;

                      h.     failing to settle claims promptly where liability has become
                             reasonably clear for certain claims in order to influence settlements
                             of other claims; and

                      i.     failing to provide promptly a reasonable explanation of the basis in
                             the Policy or in fact for the non-payment or under-payment of
                             claims.

              79.     MAPFRE’s actions were knowing and willful.

              80.     As a direct and foreseeable result of MAPFRE’s unfair and deceptive

practices, Capital Crossing has suffered loss of money and property.


                                               13
          Case 1:19-cv-11157-LTS Document 1 Filed 05/21/19 Page 14 of 17



                81.    Based on the foregoing, Capital Crossing has suffered multiple damages,

including costs and attorneys’ fees, in an amount to be proven at trial.

                                              COUNT IV
                            Violation of Title 26 Sections 2702 and 2716a

                82.    Capital Crossing repeats and realleges paragraphs 1 through 81, as if fully

set forth herein.

                83.    To the extent that the law of Puerto Rico applies in this action, MAPFRE

has engaged in unfair and deceptive trade and claim adjustment practices and actions in violation

of P.R. Laws Ann. tit. 26, § 2702 and 2716a, by, inter alia:

                       a.       failing to make a rapid, fair, and equitable adjustment of Capital
                                Crossing’s claims when responsibility is clearly present;

                       b.       failing to investigate and resolve Capital Crossing’s claims within
                                90 days of the claims’ submissions;

                       c.       failing to assign a claims-handler for months and then repeatedly
                                changing the claims-handler, delaying the claims-handling process;

                       d.       inexplicably rescinding settlement amounts offered to Capital
                                Crossing and instituting a “reconsideration” process of those
                                amounts, further delaying the claims-handling process;

                       e.       refusing to confirm or deny coverage of claims within a reasonable
                                term;

                       f.       belatedly asserting a demonstrably false “late-reporting” defense;
                                and

                       g.       forcing Capital Crossing to initiate litigation to recover amounts
                                due under the Policy by offering Capital Crossing substantially less
                                than estimates provided in Capital Crossing’s claims submissions
                                and loss estimates.

                84.    MAPFRE’s actions were knowing and willful or recklessly indifferent to

the rights of Capital Crossing.




                                                 14
          Case 1:19-cv-11157-LTS Document 1 Filed 05/21/19 Page 15 of 17



                85.      MAPFRE has failed to articulate and indeed lacks a reasonable basis for

denying Capital Crossing’s claims.

                86.      As a direct and foreseeable result of MAPFRE’s unfair and deceptive

practices Capital Crossing has suffered multiple damages including costs and attorneys’ fees in

an amount to be proven at trial.

                                           COUNT V
                    Breach of Implied Covenant of Good Faith and Fair Dealing

                87.      Capital Crossing repeats and realleges paragraphs 1 through 86, as if fully

set forth herein.

                88.      Every contract implies good faith and fair dealing between the parties to it.

The Policy, at all times relevant to this dispute, was a valid and binding contract between Capital

Crossing and MAPFRE and had an implied covenant of good faith and fair dealing.

                89.      MAPFRE wrongfully failed to honor its implied covenant of good faith

and fair dealing by engaging in the unfair settlement practices described above, including, inter

alia:

                         a.     delaying the claims-handling process by failing to assign a claims-
                                handler and repeatedly changing the assigned claims-handler;

                         b.     making unreasonably low settlement offers based on information
                                reasonably available, Capital Crossing’s claim amounts, and loss
                                estimates;
                         c.     refusing to deliver checks which were promised to Capital
                                Crossing to settle its claims;

                         d.     commencing a “reconsideration” process to further delay payment
                                of Capital Crossing’s claims and prevent Capital Crossing from
                                cashing the few checks that MAPFRE issued; and

                         e.     raising a demonstrably false “late-reporting” claims defense more
                                than eight months after Capital Crossing first submitted claims as
                                part of a concerted effort to delay and avoid payment of Capital
                                Crossing’s claims.


                                                  15
         Case 1:19-cv-11157-LTS Document 1 Filed 05/21/19 Page 16 of 17




               90.     MAPFRE’s actions have deprived Capital Crossing of the benefits of the

Policy, to which Capital Crossing is contractually entitled.

               91.     Capital Crossing complied with all of its obligations under the Policy.

               92.     MAPFRE’s actions were negligent, careless, reckless or vindictive,

violated the laws of the Commonwealth of Massachusetts and the Commonwealth of Puerto

Rico, and violated MAPFRE’s obligations to act in good faith towards, and deal fairly with,

Capital Crossing.

               93.     As a result of the foregoing, Capital Crossing has suffered multiple

damages including costs and attorneys’ fees in an amount to be determined at trial.

                                    PRAYER FOR RELIEF

       WHEREFORE, Capital Crossing requests the following relief:

               A.      Enter declaratory judgment on Count I in favor of Capital Crossing and

against MAPFRE, including a declaration that MAPFRE is liable for the full amount of Capital

Crossing’s submitted and unsettled claims, that Capital Crossing is obligated to deliver payment

for all mutually agreed upon settlement amounts to Capital Crossing for its claims, and that

Capital Crossing can cash checks for undisputed amounts without forfeiting or prejudicing its

rights to seek additional amounts it believes are owed under the Policy.

               B.      Enter judgment on Count II in favor of Capital Crossing and against

MAPFRE and award Capital Crossing compensatory damages, consequential damages, and any

other pertinent damages, along with attorneys’ fees, costs, and pre- and post-judgment interest;

               C.      Enter judgment on Count III in favor of Capital Crossing and against

MAPFRE and award Capital Crossing compensatory damages, consequential damages, punitive

damages, and any other pertinent damages in an amount not less than two nor greater than three


                                                16
         Case 1:19-cv-11157-LTS Document 1 Filed 05/21/19 Page 17 of 17



times the amount of the actual damages, along with attorneys’ fees, costs, and pre- and post-

judgment interest;

               D.       Enter judgment on Count IV in favor of Capital Crossing and against

MAPFRE and award Capital Crossing compensatory damages, consequential damages, and any

other pertinent damages, along with attorneys’ fees, costs, and pre- and post-judgment interest;

and assess civil penalties of $10,000.00 against MAPFRE for each and every of MAPFRE’s

hundreds of violations of P.R. Laws Ann. tit. 26, § 2716a;

               E.       Enter judgment on Count V in favor of Capital Crossing and against

MAPFRE and award Capital Crossing compensatory damages, consequential damages, punitive

damages, penalties, and any other pertinent damages, along with attorneys’ fees, costs, and pre-

and post-judgment interest; and

               F.       Grant Capital Crossing such other and further relief as the Court may

deem just and proper.


Dated: May 21, 2019

                                               /s/ Marshall Gilinsky
                                             Marshall Gilinsky
                                             Anderson Kill, P.C.
                                             1251 Avenue of the Americas
                                             New York, NY 10020
                                             212-278-1000
                                             Attorneys for Plaintiff




                                               17
